DISCIPLINARY PROCEEDINGS
LPER curiam*
Respondent, an attorney licensed to practice law in Louisiana and Maryland, was *848subject to bar discipline proceedings in Maryland involving three complaints based upon his failure to properly execute his fiduciary duties. On September 18, 1996, respondent and the Attorney Grievance Commission of Maryland filed a joint petition to the Court of Appeals of Maryland requesting respondent be indefinitely suspended from the practice of law. On September 19,1996, the Court of Appeals of Maryland signed the order indefinitely suspended respondent from the practice of law in Maryland.
On the showing made by the disciplinary counsel regarding the disciplinary proceedings in the State of Maryland, and considering that respondent was given thirty days to respond to disciplinary counsel’s filing, but did not do so, and in light of the provisions of La.Sup.Ct. Rule XIX, § 21 regarding reciprocal discipline, it is the decision of the court that the same discipline imposed in Maryland be imposed in Louisiana. Accordingly, it is ordered that Warren Ernest Brown is indefinitely suspended from the practice of law in Louisiana. It is further ordered that respondent may not petition this court for reinstatement prior to reinstatement in the State of Maryland.

 Lemmon, J., not on panel. Rule IV, Part 2, § 3.